Case 9:20-cv-80469-KAM Document 15 Entered on FLSD Docket 06/22/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   NELSON FERNANDEZ                    )
                                       )
                   Plaintiff,          )
                                       )
   v.                                  )
                                       )                    Case No. 9:20-cv-80469
   THE WALKING COMPANY, a foreign for- )
   profit corporation                  )
                                       )
                   Defendant.          )
                                       )


        SPIRE LAW’S MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR
                     DEFENDANT, THE WALKING COMPANY

          Heather M. Meglino, Esquire and Spire Law LLC (Collectively “Spire Law”) pursuant to

  Rule 7.1, Local Rules of the U.S. District Court, Southern District of Florida, hereby move the

  Court for an Order allowing them to withdraw as counsel of record for Defendant, The Walking

  Company (“Defendant”), and as grounds therefor state as follows:

      1. Defendant retained Spire Law to defend their interests in this matter.

      2. Defendant has requested that Spire Law withdraw from representation in this matter.

      3. Defendant has no objection to this motion and Spire Law is in agreement to terminate

  representation.

      4. An answer has not been filed in this matter and is due to be filed today on June 22, 2020.

      5. Spire Law requests that Defendant be given thirty (30) days to retain new counsel, file a

  response at that time if it chooses, and that all proceedings be stayed during that period of time.

      6. The undersigned certifies that the requested enlargement of time is not being sought for

  purposes of delay or for any other improper purpose. Further, the granting of this motion will not

  result in any prejudice to Plaintiff as this matter is still in its very early stages.
                                                       1
                                                                                     www.spirelawfirm.com
                                                                                     Employment Attorneys
Case 9:20-cv-80469-KAM Document 15 Entered on FLSD Docket 06/22/2020 Page 2 of 6




     7. Spire Law is providing a copy of this motion to Defendant by email as follows:

         Julie Saltoun
         Assistant General Counsel
         The Walking Company
         25 W. Anapamu St.
         Santa Barbara, CA 93101
         Fax (805) 962-9460
         JulieS@thewalkingcompany.com

         WHEREFORE, Heather M. Meglino, Esq. and Spire Law, respectfully request that this

  Court enter an Order granting Spire Law’s Motion to Withdraw as Counsel of Record for

  Defendant, The Walking Company, that Spire Law be relieved of any further responsibilities and

  obligations in connection with this matter, that Defendant be permitted thirty (30) days to retain

  new Florida counsel and file a response to the Complaint, as set forth in the proposed Order

  attached hereto as Exhibit “A.” and for such additional relief as the Court deems just and proper.

  Dated: June 22, 2020




                                                  2
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 9:20-cv-80469-KAM Document 15 Entered on FLSD Docket 06/22/2020 Page 3 of 6




                             LOCAL RULE 7.1(a)(3) CERTIFICATE

         Counsel for Defendant has conferred with counsel for Plaintiff who has no objection to

  the relief requested.

  DATED this 22nd day of June, 2020.

                                                Respectfully submitted,
                                                Spire Law, LLC
                                                12249 Science Drive, Suite 155
                                                Orlando, Florida 32826


                                                By: /s/Heather M. Meglino
                                                    Heather M. Meglino, Esq.
                                                    Florida Bar No. 91857
                                                    heather@spirelawfirm.com
                                                    brook@spirelawfirm.com


                                                Attorney for Defendant | The Walking Company



                                  CERTIFICATE OF SERVICE

          I hereby Certify that on this 22nd day of June, 2020. the foregoing was electronically filed
  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
  of electronic filing to: Pelayo M. Duran, Esq. at duranandassociates@gmail.com at 4640 N.W. 7th
  Street, Miami, FL 33126-2309 and Roderick Victor Hannah, Esq. at rhannah@rhannahlaw.com at
  8751 W. Broward Blvd., Suite 303, Plantation, FL 33324.


                                                 /s/ Heather M. Meglino
                                                 Heather M. Meglino, Esq.




                                                   3
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 9:20-cv-80469-KAM Document 15 Entered on FLSD Docket 06/22/2020 Page 4 of 6




                         EXHIBIT “A”




                                       4
                                                            www.spirelawfirm.com
                                                            Employment Attorneys
Case 9:20-cv-80469-KAM Document 15 Entered on FLSD Docket 06/22/2020 Page 5 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   NELSON FERNANDEZ                    )
                                       )
                   Plaintiff,          )
                                       )
   v.                                  )
                                       )               Case No. 9:20-cv-80469
   THE WALKING COMPANY, a foreign for- )
   profit corporation                  )
                                       )
                   Defendant.          )
                                       )


    ORDER ON SPIRE LAW’S MOTION TO WITHDRAW AS COUNSEL OF RECORD
                 FOR DEFENDANT, THE WALKING COMPANY

         THIS MATTER came before the Court on Spire Law’s Motion to Withdraw As Counsel

  of Record for Defendant, The Walking Company (“Defendant”), and the Court having reviewed

  the Motion and being otherwise fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that:

         1.      Spire Law’s Motion to Withdraw as Counsel of Record for Defendant is hereby

  GRANTED.

         2.      Heather M. Meglino, Esq. and Spire Law are hereby relieved of any further

  obligations in connection with this matter.

         3.      All further pleadings and correspondence directed to Defendant shall be sent to

  Julie Saltoun, Julie Saltoun, Assistant General Counsel, The Walking Company, 25 W. Anapamu

  St. Santa Barbara, CA 93101, Fax (805) 962-9460, JulieS@thewalkingcompany.com.

         4.      Defendant be given a thirty (30) day extension of time to file a response to the

  Complaint in this matter.


                                                  5
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 9:20-cv-80469-KAM Document 15 Entered on FLSD Docket 06/22/2020 Page 6 of 6




         5.      Defendant must be represented by counsel admitted in Florida in all proceedings in

  this matter and is directed to retain such counsel within thirty (30) days of this Order.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida

  on this _____ day of ______, 2020.



                                                        ________________________________
                                                        KENNETH A. MARRA
                                                        DISTRICT JUDGE




  Copies furnished to counsel of record via CM/ECF portal.




                                                    6
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
